DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments, see page 7, with respect to the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 
Applicant’s arguments, see page 7, with respect to the rejection(s) of claim(s) 9 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as shown below.

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  change “the operator” in line 2 to “an operator” and “of set, - while” in line 4 to “of a set, while” and “the client equipment” in line 6 to “the at least one client equipment” and “the client equipment the identity” in line 7 to “the at least one client equipment an identity” and “the client equipment to register the identity” in line 8 to “the at least one client equipment to register an identity” and “the second” in line 9 to “the identity of the second” and “this client” in line 11 to “the at least one client” and “if” in line 11 to “when”.  Appropriate correction is required.
Claim(s) 2 is/are objected to because of the following informalities:  change “the registration of this” in line 3 to “a registration of the”.  Appropriate correction is required.
Claim(s) 3 is/are objected to because of the following informalities:  change “wherein first” in line 1 to “wherein the first” and “the reception” in line 3 to “a reception” and “this client” in line 4 to “the client”.  Appropriate correction is required.
Claim(s) 4 is/are objected to because of the following informalities:  change “the client” in lines 2-4 to “the at least one client”.  Appropriate correction is required.
Claim(s) 5 is/are objected to because of the following informalities:  change “the management” in line 2 to “the first management” and “the client” in lines 5-6 and 10 to “the at least one client” and “the identity” in line 6 to “an identity”.  Appropriate correction is required.
Claim(s) 6 is/are objected to because of the following informalities:  change “management” in lines 1-2 to “first management” and “the client” in lines 3-4 to “the at least one client”.  Appropriate correction is required.
Claim(s) 7 is/are objected to because of the following informalities:  change “management” in lines 1-2 to “first management” and “the client” in lines 3-4 to “the at least one client”.  Appropriate correction is required.
Claim(s) 12 is/are objected to because of the following informalities:  change “the client” in lines 6, 8-9 and 12-13 to “the at least one client” and “the identity” in line 15 to “an identity”.  Appropriate correction is required.
Claim(s) 13 is/are objected to because of the following informalities:  change “An” in line 1 to “A”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4, 9 and 12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim  4 recites the limitation "the registration of the subscribers" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 9, it is unclear what “The management device of claim 10” is referring to since claim 10 recites a first management device and a second management device.
Claim 12 recites the limitation "the registration of the subscribers" in line 11.  There is insufficient antecedent basis for this limitation in the claim. It is noted that Applicant states that claim 9 depends from claim 12 but this is not the case.
Regarding claim 12, it is unclear what “the network” in line 11 is referring to since there is “network” in claims 5 and 12.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “TS 23.501: AMF failure handling” (hereinafter TS) (IDS filed 4/16/2020).

Regarding claim 1, TS teaches a method of toggling a management device in a telecommunications network in which the operator of the network has defined at least one given set of (N+1) management devices, where N≥2, the method comprising, 
for at least a first management device of set (section 1, AMF 1 of AMF set), while the first management device is in service: during a registration of at least one client equipment on the network, taking responsibility for the client equipment, providing to the client equipment the identity of a second management device of the set, to allow the client equipment to register the identity of the first management device and the second management device, and sharing or synchronizing with the second management device context data relating to this client equipment, such that if the first management device goes off-service, the second management device can be informed thereof and take responsibility for the client equipment for which it has shared or synchronized the context data with the first management device (given non-patentable weight since the condition “while the first management device is in service” is not satisfied, see MPEP 2111.04(II) for more information).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 20090176496 by Li et al. (hereinafter Li) and in view of US 20190387407 by Jost et al. (hereinafter Jost) and in further view of US 20170195926 by Iwai et al. (hereinafter Iwai).

Regarding claim 1, Li teaches a method of toggling a management device in a telecommunications network in which the operator of the network has defined at least one given set of (N+1) management devices, where N≥2, the method comprising, 
for at least a first management device of set (fig. 14, source MME), while the first management device is in service (fig. 14, shows source MME performing operations for UE, e.g., step 1401): 
providing to the client equipment the identity of a second management device (¶ 139, source MME/UPE element sends the UE an RAU instruction carrying the ID of the target MME/UPE element), to allow the client equipment to register the identity of the first management device and the second management device (given non-patentable weight since this simply expresses the intended result of a process step, i.e., providing to the client equipment the identity of a second management device of the set, positively recited), 
and sharing or synchronizing with the second management device context data relating to this client equipment (fig. 14, step 1406, source MME/UPE sharing context of the UE with target MME), such that if the first management device goes off-service, the second management device can be informed thereof and take responsibility for the client equipment for which it has shared or synchronized the context data with the first management device (given non-patentable weight since this simply expresses the intended result of a process step, i.e., providing to the client equipment the identity of a second management device of the set, positively recited).
Although Li teaches at least one client equipment on the network (fig. 14, UE; ¶ 49, discloses UE in an evolved network; ¶ 6, discloses a 3GPP evolved network) and for at least a first management device and while the first management device is in service, Li does not explicitly disclose for at least a first management device, while the first management device is in service: during a registration of at least one client equipment on the network, taking responsibility for the client equipment.
Jost in the same or similar field of endeavor teaches for at least a first management device, while the first management device is in service: during a registration of at least one client equipment on a telecommunications network, taking responsibility for the at least one client equipment (¶ 103, step 301, the UE sends to the Radio Access Network a Registration Request. This contains information indicating that the Registration type is an initial registration; ¶ 109, step 303, the target AMF sends a message to the source MME to request user information relating to the UE. In some examples, the message requesting UE information is an Identification Request message; ¶ 110, step 304, the source MME receives the Identification Request message, and checks the integrity of the integrity protected part of the received message. For example, in the cases described above, the source MME computes a MAC for the Attach Request; ¶ 112, If the source MME determines that the message has not been tampered with, it sends the requested user information to the target AMF in response to the Identification Request message in step 305; ¶ 113, If the source MME determines that the integrity check is failed, and hence that the message has potentially been tampered with, it will indicate that the UE could not be authenticated; ¶ 6, a mechanism for a source MME to authenticate a UE; ¶ 2, 5G system is being standardized by 3GPP; ¶ 4, UE moves within the 5G system). By modifying Li’s teachings of for at least a first management device of set and while the first management device is in service with Jost’s teachings of for at least a first management device, while the first management device is in service: during a registration of at least one client equipment on a telecommunications network, taking responsibility for the at least one client equipment, the modification results in for at least a first management device, while the first management device is in service: during a registration of at least one client equipment on the network, taking responsibility for the client equipment.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li’s teachings with Jost’s above teachings. The motivation is mitigate against threats on an air interface (Jost ¶ 5). Known work in one field of endeavor (Jost prior art) may prompt variations of it for use in either the same field or a different one (Li prior art) based on design incentives (mitigate against threats on an air interface) or other market forces if the variations are predictable to one or ordinary skill in the art.
	Although the combination teaches a first management device and a second management device, the combination does not explicitly disclose a first management device and a second management device of a set.
	Iwai in the same or similar field of endeavor teaches a first management device and a second management device of a set (¶ 54, a MME group).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Iwai’s above teachings. The motivation is providing relocation of mobility management and bearer management of a plurality of mobile terminals having attached to a core network between network nodes regardless of the movement of those mobile terminals (Iwai ¶ 14). Known work in one field of endeavor (Iwai prior art) may prompt variations of it for use in either the same field or a different one (Li prior art) based on design incentives (relocation of mobility management and bearer management of a plurality of mobile terminals having attached to a core network between network nodes regardless of the movement of those mobile terminals) or other market forces if the variations are predictable to one or ordinary skill in the art.

Regarding claim 2, the combination teaches the method of claim 1, wherein the first management device shares or synchronizes with a second management device context data of a client equipment for which the first management device is responsible (Li fig. 14, step 1406, source MME/UPE sharing context of the UE with target MME; fig. 14, shows source MME performing operations for UE). 
Although Li and Jost teaches the registration of this client equipment on the network (see rejection of claim 1 above) and the first management device (Li fig. 14, source MME), Li and Jost does not explicitly disclose a client equipment for which the first management device is responsible after the registration of this client equipment on the network.
Iwai in the same or similar field of endeavor teaches a client equipment for which a first management device is responsible after a registration of this client equipment on a telecommunication network (¶ 52, source MME 121S is configured to relocate, to the target MME 121T, mobility management and bearer management of UEs having attached to the EPC 120 (i.e., UEs in EMM-REGISTERED state); ¶ 4, MMEs are located in a core network, which is an Evolved Packet Core (EPC), and performs mobility management and bearer management of mobile terminals (User Equipments (UEs)) that have attached to the core network (i.e., in EMM-REGISTERED state)). By modifying Li and Jost combination teachings of the registration of this client equipment on the network and Li’s teachings of the first management device with Iwai’s teachings of a client equipment for which a first management device is responsible after a registration of this client equipment on a telecommunication network, the modification results in a client equipment for which the first management device is responsible after the registration of this client equipment on the network.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Iwai’s above teachings. The motivation is providing relocation of mobility management and bearer management of a plurality of mobile terminals having attached to a core network between network nodes regardless of the movement of those mobile terminals (Iwai ¶ 14). Known work in one field of endeavor (Iwai prior art) may prompt variations of it for use in either the same field or a different one (Li prior art) based on design incentives (relocation of mobility management and bearer management of a plurality of mobile terminals having attached to a core network between network nodes regardless of the movement of those mobile terminals) or other market forces if the variations are predictable to one or ordinary skill in the art.

Regarding claim 3, the combination teaches the method of claim 1.
Although Li teaches the first management device, Li and Iwai does not explicitly disclose the first management device shares or synchronizes with a second management device context data of a client equipment after the reception by the first management device of a message dispatched by this client device.
Jost in the same or similar field of endeavor teaches the first management device shares or synchronizes with a second management device context data of a client equipment for which the first management device is responsible after a reception by the first management device of a message dispatched by the client device (fig. 4, shows a Registration Request from a UE which is eventually received by source MME; ¶ 128, source MME determines that the message has not been tampered with, it sends the requested user information to the target AMF in response to the Context Request message; ¶ 6, a mechanism for a source MME to authenticate a UE). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Jost’s above teachings. The motivation is mitigate against threats on an air interface (Jost ¶ 5).

Regarding claim 4, the combination teaches the method of claim 1, wherein upon the first management device going off service, the second management device takes responsibility for the client equipment for which it has shared or synchronized the context data with the first management device, and sends a message containing a list of the client equipment and any other client equipment for which the second management device has taken responsibility to an entity responsible for the registration of the subscribers to the network (given non-patentable weight since the condition “upon the first management device going off service” is not satisfied, see MPEP 2111.04(II) for more information).

Regarding claim 5, Li teaches a first management device for a telecommunications network, the management device configured to: 
provide the client equipment with the identity of a second management device (¶ 139, source MME/UPE element sends the UE an RAU instruction carrying the ID of the target MME/UPE element), to allow the client equipment to register the identity of the first management device and the second management device (given non-patentable weight since this simply expresses the intended result of a process step, i.e., providing to the client equipment the identity of a second management device of the set, positively recited), 
and share or synchronize with the second management device context data relating to the client equipment (fig. 14, step 1406, source MME/UPE sharing context of the UE with target MME), such that if the first management device goes off-service, the second management device can be informed thereof and take responsibility for the client equipment for which it has shared or synchronized the context data with the first management device (given non-patentable weight since this simply expresses the intended result of a process step, i.e., providing to the client equipment the identity of a second management device of the set, positively recited).
Although Li teaches the management device and at least one client equipment on the network (fig. 14, UE; ¶ 49, discloses UE in an evolved network; ¶ 6, discloses a 3GPP evolved network), Li does not explicitly disclose the management device comprising a processor and a memory, the management device configured to: take responsibility for at least one client equipment on the network during registration of the client equipment on the network.
Jost in the same or similar field of endeavor teaches a management device comprising a processor and a memory, the management device configured to: take responsibility for at least one client equipment on a telecommunication network during registration of the at least one client equipment on the telecommunication network (fig. 8, shows first network node having processor and memory; ¶ 147, an apparatus 800 which may carry out methods for operating a first network function, which may in this illustrated example be a Mobility Management Entity (MME) function; ¶ 103, step 301, the UE sends to the Radio Access Network a Registration Request. This contains information indicating that the Registration type is an initial registration; ¶ 109, step 303, the target AMF sends a message to the source MME to request user information relating to the UE. In some examples, the message requesting UE information is an Identification Request message; ¶ 110, step 304, the source MME receives the Identification Request message, and checks the integrity of the integrity protected part of the received message. For example, in the cases described above, the source MME computes a MAC for the Attach Request; ¶ 112, If the source MME determines that the message has not been tampered with, it sends the requested user information to the target AMF in response to the Identification Request message in step 305; ¶ 113, If the source MME determines that the integrity check is failed, and hence that the message has potentially been tampered with, it will indicate that the UE could not be authenticated; ¶ 6, a mechanism for a source MME to authenticate a UE; ¶ 2, 5G system is being standardized by 3GPP; ¶ 4, UE moves within the 5G system). By modifying Li’s teachings of the management device and at least one client equipment on the network with Jost’s teachings of a management device comprising a processor and a memory, the management device configured to: take responsibility for at least one client equipment on a telecommunication network during registration of the at least one client equipment on the telecommunication network, the modification results in the management device comprising a processor and a memory, the management device configured to: take responsibility for at least one client equipment on the network during registration of the client equipment on the network.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li’s teachings with Jost’s above teachings. The motivation is mitigating against threats on an air interface (Jost ¶ 5). Known work in one field of endeavor (Jost prior art) may prompt variations of it for use in either the same field or a different one (Li prior art) based on design incentives (mitigate against threats on an air interface) or other market forces if the variations are predictable to one or ordinary skill in the art.
	Although the combination teaches the first and second management devices, the combination does not explicitly disclose the first and second management devices belonging to a given set of (N+1) management devices, where N≥2.
	Iwai in the same or similar field of endeavor teaches the first and second management devices belonging to a given set of (N+1) management devices, where N≥2 (¶ 54, a MME group).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Iwai’s above teachings. The motivation is providing relocation of mobility management and bearer management of a plurality of mobile terminals having attached to a core network between network nodes regardless of the movement of those mobile terminals (Iwai ¶ 14). Known work in one field of endeavor (Iwai prior art) may prompt variations of it for use in either the same field or a different one (Li prior art) based on design incentives (relocation of mobility management and bearer management of a plurality of mobile terminals having attached to a core network between network nodes regardless of the movement of those mobile terminals) or other market forces if the variations are predictable to one or ordinary skill in the art.

Regarding claim 6, the combination teaches the management device of claim 5, wherein the management device is further configured to share or synchronize with a second management device context data of the client equipment for which it is responsible (Li fig. 14, step 1406, source MME/UPE sharing context of the UE with target MME; fig. 14, shows source MME performing operations for UE).
Although Li and Jost teaches the registration of the client equipment on the network (see rejection of claim 5 above) and the first management device (Li fig. 14, source MME), Li and Jost does not explicitly disclose the client equipment for which it (the first management device) is responsible after the registration of the client equipment on the network.
Iwai in the same or similar field of endeavor teaches a client equipment for which a first management device is responsible after a registration of the client equipment on a telecommunication network (¶ 52, source MME 121S is configured to relocate, to the target MME 121T, mobility management and bearer management of UEs having attached to the EPC 120 (i.e., UEs in EMM-REGISTERED state); ¶ 4, MMEs are located in a core network, which is an Evolved Packet Core (EPC), and performs mobility management and bearer management of mobile terminals (User Equipments (UEs)) that have attached to the core network (i.e., in EMM-REGISTERED state)). By modifying Li and Jost combination teachings the registration of the client equipment on the network and Li’s teachings of the first management device with Iwai’s teachings of a client equipment for which a first management device is responsible after a registration of this client equipment on a telecommunication network, the modification results in the client equipment for which it (the first management device) is responsible after the registration of the client equipment on the network.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Iwai’s above teachings. The motivation is providing relocation of mobility management and bearer management of a plurality of mobile terminals having attached to a core network between network nodes regardless of the movement of those mobile terminals (Iwai ¶ 14). Known work in one field of endeavor (Iwai prior art) may prompt variations of it for use in either the same field or a different one (Li prior art) based on design incentives (relocation of mobility management and bearer management of a plurality of mobile terminals having attached to a core network between network nodes regardless of the movement of those mobile terminals) or other market forces if the variations are predictable to one or ordinary skill in the art.

Regarding claim 7, the combination teaches the management device of claim 5..
Although Li teaches the management device and the client equipment, Li and Iwai does not explicitly disclose the management device is further configured to share or synchronize with a second management device context data of the client equipment for which it is responsible after receipt of a message dispatched by the client equipment.
Jost in the same or similar field of endeavor teaches the first management device is further configured to share or synchronize with a second management device context data of the client equipment for which it is responsible after receipt of a message dispatched by the client equipment (fig. 4, shows a Registration Request from a UE which is eventually received by source MME; ¶ 128, source MME determines that the message has not been tampered with, it sends the requested user information to the target AMF in response to the Context Request message; ¶ 6, a mechanism for a source MME to authenticate a UE). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Jost’s above teachings. The motivation is mitigate against threats on an air interface (Jost ¶ 5).
	
Regarding claim 13, the combination teaches an non-transitory computer readable medium having stored thereon instructions, which when executed by a processor, cause the processor to implement (Jost ¶ 147, an apparatus 800 which may carry out methods for operating a first network function, which may in this illustrated example be a Mobility Management Entity (MME) function; fig. 8, shows first network node comprising a processor 804 and memory 806; ¶ 148, memory 806 contains instructions executable by the processor 804 such that the apparatus 800 is operative to conduct some or all of the steps of the methods for operating a first network function described above and set out in the claims) the method of claim 1 (see rejection of claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Jost’s teachings of an non-transitory computer readable medium having stored thereon instructions, which when executed by a processor, cause the processor to implement a method. The motivation is mitigating against threats on an air interface (Jost ¶ 5).

Regarding claim 14, the combination teaches a computer comprising a processor and a memory, the memory having stored thereon instructions which, when executed by the processor, cause the computer to implement (Jost ¶ 147, an apparatus 800 which may carry out methods for operating a first network function, which may in this illustrated example be a Mobility Management Entity (MME) function; fig. 8, shows first network node comprising a processor 804 and memory 806; ¶ 148, memory 806 contains instructions executable by the processor 804 such that the apparatus 800 is operative to conduct some or all of the steps of the methods for operating a first network function described above and set out in the claims) the method of claim 1 (see rejection of claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Jost’s teachings of a computer comprising a processor and a memory, the memory having stored thereon instructions which, when executed by the processor, cause the computer to implement a method. The motivation is mitigating against threats on an air interface (Jost ¶ 5).

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 20090176496 by Li et al. (hereinafter Li) and in view of US 20170195926 by Iwai et al. (hereinafter Iwai).

Regarding claim 10, Li teaches a client equipment (fig. 14, UE), the client device configured to in a telecommunications network (¶ 6, 3GPP…network architecture): receive from a first management device a message comprising, in a dedicated field, an identity of a second management device (¶ 139, source MME/UPE element sends the UE an RAU instruction carrying the ID of the target MME/UPE element. Although not explicitly stated, since the RAU carries the ID, the ID must be placed within a field/header/subheader/subfield/payload that is configured to at least carry the ID and thus dedicated for the ID).
Although Li teaches the client equipment and the identity of the second management device, Li does not explicitly disclose a client equipment comprising a device and a processor and register the identity of the second management device.
Iwai in the same or similar field of endeavor teaches a client equipment comprising a device and a processor and the client device configured to register an identity of a second management device (fig. 25, UE comprising wireless transceiver and processor; ¶ 82, the UE 111 updates the registered MME information…registered MME information that has been updated to indicate the target MME 121T is used for subsequent transmissions of RRC messages and NAS messages; ¶ 116, the Registered MME information indicating the GUMMEI of the target MME 121T). By modifying Li’s teachings of the client equipment and the identity of the second management device with Iwai’s teachings of a client equipment comprising a device and a processor and the client device configured to register an identity of a second management device, the modification results in a client equipment comprising a device and a processor and register the identity of the second management device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li’s teachings with Iwai’s above teachings. The motivation is providing relocation of mobility management and bearer management of a plurality of mobile terminals having attached to a core network between network nodes regardless of the movement of those mobile terminals (Iwai ¶ 14). Known work in one field of endeavor (Iwai prior art) may prompt variations of it for use in either the same field or a different one (Li prior art) based on design incentives (relocation of mobility management and bearer management of a plurality of mobile terminals having attached to a core network between network nodes regardless of the movement of those mobile terminals) or other market forces if the variations are predictable to one or ordinary skill in the art.

Regarding 11, the combination teaches the client equipment of claim 10, wherein the client device is further configured to transmit the identity of the second management device to the telecommunications network (Li fig. 14 step 1404, shows UE sending a RAU request including the ID of the target MME/UPE to the target MME/UPE; ¶ 17 discloses a 3GPP network including a target MME/UPE).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li and Iwai and in further view of US PGPub 20200245127 by Zong et al. (hereinafter Zong).

Regarding claim 9, the combination teaches the management device of claim 10.
Although the combination teaches the second management device, the combination does not explicitly disclose the second management device comprises an Access and Mobility Management Function (AMF) or a SMF Session Management Function (SMF).
Zong in the same or similar field of endeavor teaches a management device comprises an Access and Mobility Management Function (AMF) or a SMF Session Management Function (SMF) (¶ 218 discloses a mobility management entity being an AMF). By modifying the combination’s teachings of the second management device with Zong’s teachings of a management device comprises an Access and Mobility Management Function (AMF) or a SMF Session Management Function (SMF), the modification results in the second management device comprises an Access and Mobility Management Function (AMF) or a SMF Session Management Function (SMF).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Zong’s above teachings. The motivation is to resolve a problem of how to access a corresponding network slice when a location of user equipment changes (Zong ¶ 7). Known work in one field of endeavor (Zong prior art) may prompt variations of it for use in either the same field or a different one (Li prior art) based on design incentives (resolve a problem of how to access a corresponding network slice when a location of user equipment changes) or other market forces if the variations are predictable to one or ordinary skill in the art.

Allowable Subject Matter
Claim 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: although different prior arts of record teaches different features of different limitations of all the limitations of claim 12, the prior arts of record, in single or combination, does not teach, suggest or provide rationale for “A telecommunications network, comprising: the first management device of claim 5, the second management device comprising a processor and a memory, wherein the second management device is configured to: share or synchronize with the first management device the context data relating to the client equipment, and upon receiving a notification that the first management device has gone off-service, take responsibility for the client equipment, and send a message containing a list of the client equipment and any other client equipment for which the second management device has taken responsibility to an entity responsible for the registration of the subscribers to the network, and the client equipment, the client equipment comprising a processor and a memory, the client equipment configured to: receive from the first management device a message comprising, in a dedicated field, the identity of a second management device, and register the identity of the second management device” of claim 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152. The examiner can normally be reached 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER P CHAU/Primary Examiner, Art Unit 2476